Citation Nr: 1100256	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-12 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a low back disorder.

2.  Entitlement to an initial evaluation in excess of 10 percent 
disabling for a hiatal hernia with gastroesophageal reflux 
disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1986 to February 
1995.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) located in 
Cleveland, Ohio that denied the Veteran's application to reopen a 
claim of entitlement to service connection for a low back 
disorder (previously characterized as a low back injury with 
compression fracture), and that denied entitlement to an initial 
evaluation in excess of 10 percent disabling for a hiatal hernia 
with GERD.

The Board notes that April 2008 correspondence from the RO to the 
Veteran acknowledges that a request was made by the Veteran for a 
videoconference Board hearing.  See also Form 119, February 2009.  
A September 2009 Form 119 report of contact, however, reflects 
that the Veteran notified the RO that he wished to cancel the 
scheduled videoconference Board hearing.  Based thereon, the 
Veteran's request for a Board hearing was considered withdrawn.  
In October 2009, these claims were certified for appeal to the 
Board, and in November 2009, a notice of such certification was 
mailed to the Veteran.  A year later, in November 2010, the 
Veteran requested a Board hearing.  VA regulations provide that 
the Board will not accept a request for a Board hearing submitted 
after the 90-day period following the mailing of the notice of 
certification except for good cause shown.  38 C.F.R. 
§ 20.1304(b) (2010).  As the Veteran has not explained any cause, 
the Board may not accept the Veteran's request, and these matters 
are ready for decision.

The issues of entitlement to service connection for a 
sleep disorder as secondary to a hiatal hernia with GERD, 
posttraumatic stress disorder (PTSD), and chronic fatigue 
syndrome have been raised by the record but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over these 
matters, and they are referred to the AOJ for appropriate 
action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c)(2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran's claim for service connection for a low back 
disorder is reopened, and the reopened claim as well as the claim 
for an increased evaluation are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  By an RO decision dated October 1995, the Veteran's claim of 
service connection for a low back injury with compression 
fracture was denied on the basis that there was no evidence of a 
low back compression fracture injury in service or any chronic 
disability therefrom.

2.  Evidence received since the October 1995 RO decision is not 
cumulative or redundant, and does raise a reasonable possibility 
of substantiating the claim of entitlement to service connection 
for a low back disorder.


CONCLUSIONS OF LAW

1.  The October 1995 RO decision denying the Veteran's claim of 
service connection for a low back injury with compression 
fracture is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

2.  New and material evidence sufficient to reopen the Veteran's 
claim of service connection for a low back disorder has been 
received.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's application to reopen his claim for service 
connection for a low back disorder has been granted, and the 
reopened claim is being remanded for further development as 
discussed below.  As such, the Board finds that any error related 
to the VCAA on this claim is moot.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  Id.

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for a low back disorder.  After a review of the 
evidence of record, the Board finds that new and material 
evidence has been submitted, and the claim is therefore reopened.

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2010).

According to the Court, in order to reopen a previously and 
finally disallowed claim, there must be new and material evidence 
presented or secured since the time that the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  When determining whether the claim should be reopened, 
the credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

In an October 1995 RO decision, the Veteran's claim of 
entitlement to service connection for a low back injury with 
compression fracture was denied on the basis that there was no 
evidence of a low back compression fracture in service nor any 
evidence of a chronic disability related to such alleged injury.  
At the time of the October 1995 rating decision, the claims file 
included the Veteran's service treatment records, including 
reservist treatment records from 1996 and 2001 to 2002, and a 
June 1995 VA examination report.  The Veteran's service treatment 
records reflect several back injuries reported by the Veteran, 
and that several diagnoses were recorded, including a muscle 
sprain and strain, but no compression fracture.  See, e.g., 
Service Treatment Records, December 1986 (pushing cont.), April 
1989 (lay rod), June 1989 (moving heavy equipment at work), March 
1992 (working out), August 1993 (moving friend's furniture), 
October 1993 (bicycle accident), August 1994 (dropped TV and 
slipped down stairs), July 1996 (lifting at work).  The June 1995 
VA examination report reflects that the Veteran reported a 
history of incurring a compression fracture to his low back in 
service around 1987 or 1988, but that the June 1995 x-ray was 
normal.  The examiner recorded a diagnosis of low back pain 
secondary to lumbosacral strain, but no opinion as to the 
etiology of the back strain was provided in the report.

Since the final October 1995 RO decision, new evidence associated 
with the claims file consists of (1) VA treatment records dated 
from March 2006 to October 2008, (2) private treatment records 
from Dr. R.W. dated from January to February 1996, from Dr. D.T. 
dated from June 2005 to November 2005, and from Dr. L.T. dated in 
March 2009, and (3) treatment records from the Wright-Patterson 
(WP) Air Force Base dated from February 2002 to June 2003 (some 
of which were prepared during his service as a reservist).  The 
newly associated private treatment records show diagnosed low 
back disorders including herniated nucleus pulposus, see March 
2009, and mild degenerative disc disease (DDD), see July 2005.  
The WP Air Force Base records also reflect diagnosed low back 
disorders, as well as the Veteran's reported history of injuring 
his back in service.  See, e.g., WP AFB Treatment Records, May 
2003, August 2002; Private Treatment Record, January 1996. 

The Board notes again that it has recharacterized the issue on 
appeal more broadly to include service connection for a low back 
disorder.  The Board further notes that the Veteran originally 
filed his claim as for service connection for a "back 
condition," to include sciatica, which claim was recharacterized 
after the June 1995 VA examination by the RO to service 
connection for a low back injury with compression fracture.  As 
noted above, the October 1995 RO decision denied the Veteran's 
claim mostly because there was no medical evidence of a low back 
compression fracture.  In light of the newly recharacterized 
issue on appeal as including more broadly service connection for 
a low back "disorder," the newly associated treatment records 
showing several low back disorders diagnosed during the period on 
appeal and reflecting the Veteran's reported history of a back 
injury in service, and in light of the various service treatment 
records already of record documenting several in-service back 
injuries, the Board concludes that the newly submitted evidence 
satisfies the low threshold requirement for new and material 
evidence.  As such, the claim is reopened.

At this point, however, the Board will not adjudicate the 
reopened claim, as further development is necessary.


ORDER

As new and material evidence has been submitted regarding the 
Veteran's claim of entitlement to service connection for a low 
back disorder, the Veteran's claim is reopened; to that extent 
only, the appeal is granted.


REMAND

A.  Low Back Disorder

The Veteran served on active duty from February 1986 to February 
1995.  He claims that he incurred a low back disorder as a result 
of several in-service low back injuries, as noted above.  After a 
thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
adjudication of this claim.  

The Board notes that although the Veteran was provided with a 
general VA examination in June 1995, he has never been provided 
with a VA examination specifically with regard to his claim for a 
low back disorder.  VA's duty to assist includes providing a 
veteran with a medical examination when the record (1) contains 
competent evidence that the veteran has a current disability, (2) 
contains evidence indicating that the disability is related to 
service, and (3) does not contain sufficient medical evidence for 
VA to make a decision.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2010).  Because the claims file contains 
medical evidence reflecting a diagnosed low back disorder during 
the period on appeal, and in light of the service treatment 
records reflecting several in-service low back injuries as well 
as in light of the subsequent medical records showing the 
Veteran's reported history of low back injury in service, the 
Board finds this evidence meets the low threshold requirement for 
VA to provide the Veteran with a VA examination in connection 
with his claim, and, therefore, a remand is necessary to afford 
such an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

B.  Hiatal Hernia with GERD

The Veteran's service-connected hiatal hernia with GERD is 
currently assigned a 10 percent evaluation, effective February 
27, 1995.  The Veteran seeks a higher initial rating.  After a 
thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
adjudication of this claim.  

The Veteran was provided with a VA examination in September 2009 
with regard to his claim.  The September 2009 VA examination 
report reflects that the Veteran was scheduled to undergo an 
esophagogastroduodenoscopy (EGD) in October 2009, to be performed 
by Dr. C., a private physician.  The examiner's report also 
indicates that the Veteran intended to submit a copy of the 
private EGD report directly to the RO.  

VA has a duty to assist the Veteran in obtaining all potentially 
relevant documents to substantiate a claim.  38 U.S.C.A. 
§ 5103A(a)(1), (b) (West 2002); 38 C.F.R. § 3.159(c) (2010).  
Therefore, an attempt should be made to obtain a copy of any 
outstanding private EGD report prepared around October 2009 and 
to associate it with the claims file.  If the record is obtained, 
the Board also finds that an addendum VA medical opinion would be 
required based on a review of the entire claims file, to include 
the newly associated EGD record.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Provide the Veteran with an opportunity 
to submit any additional, outstanding private 
treatment records relating to his claimed low 
back disorder (as requested by his 
representative in the November 2010 brief); 
to that end, provide the Veteran with a Form 
21-4142.

2.  After the above development noted in 
paragraph (1) has been completed, schedule 
the Veteran for an appropriate VA examination 
to determine the nature and etiology any 
current low back disorder.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.

The examiner should review all pertinent 
records associated with the claims file, to 
include this remand, the Veteran's service 
treatment records reflecting complaints of 
back problems and diagnosed back conditions, 
his VA treatment records, and his AFB and 
private treatment records.  The examiner 
should indicate (a) whether it is "at least 
as likely as not" (meaning likelihood of at 
least 50%) that any current low back disorder 
is related to service.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of considerable 
assistance to the Board.  

3.  With regard to the Veteran's service-
connected hiatal hernia with GERD, request 
that the Veteran submit a copy of any 
outstanding private EGD report dated around 
October 2009 from Dr. C. that was referenced 
in the September 2009 VA examination report, 
as well as any other outstanding private 
treatment records; to that end, provide the 
Veteran with Forms 21-4142.  If the 
referenced October 2009 private treatment 
record is found to be unavailable, this 
should be specifically noted in the claims 
file.

4.  After the above development noted in 
paragraph (3) has been completed, and if new 
private treatment records relating to the 
Veteran's hiatal hernia with GERD are 
associated with the claims file, obtain an 
addendum VA medical opinion from the same 
examiner who prepared the September 2009 VA 
examination report.  Please ask the examiner 
to review the newly associated private 
treatment records and to clarify whether 
there is any change in his prior conclusions 
regarding the current severity of the 
Veteran's hiatal hernia with GERD.  The 
claims folder should be made available to the 
examiner for review in conjunction with the 
examination, and the examiner should 
specifically indicate that it has been 
reviewed.  If the same examiner is 
unavailable, schedule the Veteran for a new 
VA examination.

4.  Then, readjudicate the Veteran's claims.  
If either of his claims remains denied, the 
Veteran should be provided a Supplemental 
Statement of the Case (SSOC).  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claims should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


